EXHIBIT 99.1 B Communications Reports its Financial Results for the Fourth Quarter and Full Year of 2014 - Net Income Attributable to Shareholders for the Fourth Quarter Totaled NIS 70 Million Resulting in Return to Positive Retained Earnings - Ramat Gan, Israel – March 26, 2015 – B Communications Ltd. (NASDAQ Global Select Market and TASE: BCOM), a telecommunications-oriented holding company holding a controlling interest in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BEZQ), today reported its financial results for the fourth quarter and year ended December 31, 2014. Bezeq’s Results: For the fourth quarter of 2014, the Bezeq Group reported revenues of NIS 2.3 billion ($582 million) and operating profit of NIS 633 million ($163 million). Bezeq’s EBITDA for the fourth quarter totaled NIS 954 million ($245 million), representing an EBITDA margin of 42.2%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 416 million ($107 million). Bezeq's cash flow from operating activities during the period totaled NIS 739 million ($190 million). Cash Position: As of December 31, 2014,B Communications’ unconsolidated cash and cash equivalents and short term investments totaled NIS 997 million ($256 million). As of December 31, 2014, B Communications financial liabilities included NIS 2.8 billion ($724 million) of its Senior Secured Notes (7⅜%), NIS 709 million ($182 million) of its Series B Debentures and a NIS 148 million ($38 million) tax liability (including accrued interest and unamortized premiums, discounts and debt issuance costs). B Communications’ Unconsolidated Balance Sheet Data (in millions) Convenience translation into U.S. dollars (Note A) December 31, December 31, December 31, NIS NIS US$ Financial liabilities Senior Secured Notes 7⅜%(1) - Series B Debentures Series A Debentures - - Bank and institutional loans - - Tax liability(2) 38 Total Liquidity balances Lockbox account(3) Unrestricted cash(4) Total Senior Secured Notes balance is the sum of (a) the NIS amount equivalent (NIS 2,561 million) of the $725 million hedge that was established on the date the Notes were issued, (b) $75 million (the residual balance of our Senior Secured notes that was not hedged) multiplied by therepresentative rate of exchange as of December 31, 2014 (NIS 3.889 U.S. Dollar 1.00) and (c) accrued interest and unamortized debt issuance costs. On January 22, 2015, B Communications entered into a Tax Assessment Agreement with the Israeli Tax Authority (the “Agreement”), with respect to (i) a final tax assessment with respect to tax years 2007-2009, and (ii) a final tax assessment with respect to the sale of its legacy communications business that was completed on January 31, 2010. According to the Agreement, B Communications will pay the Israeli Tax Authority NIS 148 million ($38 million) including interest and CPI linkage differences, in 24 monthly installments starting in February 2015. B Communications has sufficient tax provisions to cover this resolution. Lockbox account - one or more accounts designated as a lockbox account and maintained by B Communications (SP-2) Ltd. (or any of its successors) and pledged as collateral to the security agent for the benefit of the holders of the Senior Secured Notes. Amounts from prior periods are shown as comparative data and reflect amounts that were maintained by B Communications (SP-2) Ltd. but not in a lockbox account. Unrestricted cash - any funds, property or assets (including any property or assets acquired with or earned on such unrestricted cash) not expressly required by the terms of the Indenture for the Senior Secured Notes to be deposited in or allocated to the lockbox account and any other funds with respect to which the Indenture expressly provides constitute unrestricted cash, including proceeds from indebtedness permitted to be incurred under the Indenture which are not otherwise expressly required by the terms of the Indenture to be deposited in or allocated to the lockbox account; provided that no specified shares or collateral shall constitute unrestricted cash. B Communications' Cash Management: B Communications manages its cash balances according to an investment policy that was established by its Board of Directors. The investment policy seeks to preserve principal and maintain adequate liquidity while maximizing the income received from investments without significantly increasing the risk of loss. According to B Communications' investment policy approximately 80% of the funds must be invested in investment-grade securities. Dividend from Bezeq: On August 6, 2014, Bezeq's Board of Directors resolved to recommend to its General Meeting of Shareholders the distribution of a cash dividend of NIS 1,267 million ($326 million). On September 3, 2014, Bezeq's shareholders approved the dividend distribution and on October 2, 2014, B Communications received its share totaling approximately NIS 391 million ($101 million). In accordance with Bezeq's dividend policy, its Board of Directors recommended the distribution of 100% of its profits for the second half of 2014 as a cash dividend of NIS 844 million ($217 million) to its shareholders. The dividend, which is subject to shareholder approval, is expected to be paid on May 27, 2015 to shareholders of record as of May 14, 2015. B Communications’ share of the dividend distribution, if approved, is expected to be approximately NIS 260 million ($67 million). B Communications’ Fourth Quarter and Full Year Consolidated Financial Results B Communications’ consolidated revenues for the fourth quarter of 2014 totaled NIS 2,262 million ($582 million), a 6.1% decrease compared with NIS 2,409 million reported in the fourth quarter of 2013. For the full year 2014, B Communications’ revenues totaled NIS 9,055 million ($2,328 million), a 5.3% decrease compared to NIS 9,563 million reported in 2013. For both the current and the prior-year periods, B Communications’ consolidated revenues consisted entirely of Bezeq’s revenues. B Communications’ consolidated operating income for the fourth quarter of 2014 totaled NIS 511 million ($131 million), a 23.7% increase compared with NIS 413 million reported in the fourth quarter of 2013. For the full year 2014, B Communications’ consolidated operating income totaled NIS 2,599 million ($668 million), a 27.7% increase compared with NIS 2,035 million reported in 2013. The increase was primarily attributed to Bezeq's sale of Yad2 in the second quarter of 2014 that resulted in NIS 582 million ($150 million) of other operating income in 2014. 2 B Communications’ consolidated net income for the fourth quarter of 2014 totaled NIS 314 million ($81 million), compared with NIS 179 million reported in the fourth quarter of 2013. For the full year 2014, B Communications’ consolidated net income totaled NIS 1.1 billion ($294 million), compared with NIS 939 million reported in 2013. B Communications’ Fourth Quarter and Full Year Unconsolidated Financial Results As of December 31, 2014, B Communications’ held approximately 31% of Bezeq's outstanding shares. Accordingly, B Communications’ interest in Bezeq's net income for the fourth quarter of 2014 totaled NIS 128 million ($33 million), a 17.4% increase compared with NIS 109 million reported in the fourth quarter of 2013. For the full year 2014, B Communications’ interest in Bezeq's net income totaled NIS 651 million ($167 million), a 19.2% increase compared with NIS 546 million reported in 2013. During the fourth quarter of 2014, B Communications recorded net amortization expenses of NIS 18 million ($5 million) related to its Bezeq purchase price allocation (“Bezeq PPA”). In addition, B Communications incurred a non-cash goodwill impairment of NIS 28 million ($7 million) for the fourth quarter and full year 2014 with respect to an impairment of goodwill in Bezeq’s cellular communications segment resulting from the continued fierce competition in the Israeli cellular telephony market. During the full year 2014, B Communications recorded net amortization expenses of NIS 127 million ($33 million) related to its Bezeq PPA. From April 14, 2010, the date of the acquisition of its interest in Bezeq, until December 31, 2014, B Communications has amortized approximately 66% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. B Communications’ unconsolidated net financial income for the fourth quarter of 2014 totaled NIS 1 million ($244 thousand) compared to net financial expenses of NIS 39 million in the fourth quarter of 2013. Financial expenses during the fourth quarter of 2014 include NIS 82 million ($21 million) related to the publicly traded Series B Debentures and the Senior Secured Notes. These expenses were offset by financial income of NIS 57 million ($15 million) of non-cash, net income related to the revaluation of the cross-currency swap (“CCS”) hedge transactions related to the Senior Secured Notes and financial income of NIS 28 million ($7 million) generated by short term investments. B Communications unconsolidated net financial expenses for 2014 totaled NIS 508 million ($130 million) compared with NIS 211 million in 2013. These expenses consisted primarily of NIS 283 million ($73 million) related to the publicly traded Series B Debentures and the Senior Secured Notes, NIS 85 million ($22 million) of non-cash, net expenses related to the revaluation of the CCS hedge transactions associated with the Senior Secured Notes, and NIS 183 million ($47 million) of one-time expenses relating to the early repayment of the loans incurred to acquire the controlling interest in Bezeq and the early redemption of all outstanding Series A Debentures. These expenses were partially offset by financial income of NIS 58 million ($15 million) generated by short term investments B Communications’ net income attributable to shareholders for the fourth quarter of 2014 was NIS 70 million ($18 million) compared to net income attributable to shareholders of NIS 24 million reported in the fourth quarter of 2013. 3 For the full year 2014, B Communications’ loss attributable to shareholders totaled NIS 28 million ($7 million) compared to net income attributable to shareholders of NIS 137 million reported in 2013. Excluding the one-time expenses relating to the early repayment of the loans incurred to acquire the controlling interest in Bezeq and the early redemption of all outstanding Series A Debentures totaling NIS 183 million ($47 million), B Communications would have recorded net income attributable to shareholders of NIS 155 million ($40 million). As of December 31, 2014, B Communications retained earnings balance was NIS 16 million ($4 million). In millions Convenience Convenience translation into translation into Quarter ended U.S. dollars Year ended U.S. dollars December 31, (Note A) December 31, (Note A) NIS NIS US$ NIS NIS US$ Revenues - Financial (expenses) income,net ) 1 - ) ) ) Other expenses (7
